Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Macklin appeals from the district court’s order granting summary judgment in favor of his former employer, Mirant Services, L.L.C., on his Title VII complaint alleging race discrimination and retaliation. We have reviewed the record included on appeal and the parties’ briefs and have found no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Macklin v. Mirant Servs., L.L.C., No. CA-05-555-1 (E.D.Va. filed Nov. 4, 2005 & entered Nov. 9, 2005). We dispense with oral argument because the facts and legal contentions are ade*293quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.